DETAIL ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 03/10/2021.
Response to Amendment
3. 	Applicant’s arguments with respect to claim(s) 9-16 have been considered but are moot because the new ground of rejection does not rely on the new collective references being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 9-12, 15-16 are rejected under 35 U.S.C 103 as being unpatentable overBernstein et al. (US Pat 5420780, referred as Bernstein from here forth), in view of Pansier (5574632).
Regarding claims 16, 12, and 9, Bernstein teaches (Fig. 1, col. 3 L46-col. 5 L40) an electrical drive system, comprising: an electrical machine (load, such as computer, col. 3 L20-28); an electrical control unit (38, 18, 36, 20, and 28), including: a device (18, 20, 36) for coupling an electrical control unit (Fig. 1, components includes from output of 12 thru 28’s output) with a voltage supply (AC is inputted thru terminals 14 and 16, which is then rectified using 12), including: a first input connection (two terminals from 12 that is outputted), which is coupleable with a first connection of the voltage supply (AC signal is inputted thru terminals 14 and 16, which is then rectified using 12. Furthermore, 12’s output pass thru two terminals that is eventually connected to Fig. 1’s output load thru terminals 24 and 26, respectively); a second input connection (two terminals from 12 that is outputted), which is coupleable with a second connection of the voltage supply(AC signal is inputted thru terminals 14 and 16, which is 
However, Bernstein fails to teach the switching element and the resistor share a common node. 
However, Pansier teaches (Fig. 1-2, 4) the switching element (17) and the resistor (15) share a common node.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Bernstein’s electrical drive system to include a switch and resistor having to share a common node, as disclosed by Pansier, as doing so would have improved in providing a much more precise in-rush current limiting control, as taught by Pansier (abstract).
Regarding claim 10, Bernstein teaches a diode (18) disposed in series with the electrical resistor (20-connected to positive terminal of 12’s output, via 18) between the first input connection (output of 12) and the first output connection (terminal 24).
Regarding claim 11, Bernstein teaches a control device (38) to actuate the switching element (36) to close an electrical connection between the first input connection (12’s output) and the first output connection (terminal 24).
claim 15, Bernstein teaches the control unit (38, 18, 36, 20, and 28) includes a control input (gate of 36) and the control unit is activate-able with an activation signal (from 38) that is applied at the control input.

6. 	Claim 13 is rejected under 35 U.S.C 103 as being unpatentable over Bernstein (US Pat 5420780), in view of Pansier (5574632). 
Regarding claim 13, Bernstein fails to teach a product of a value of the electrical resistance (20) and a value of a capacitance of the capacitor (22) is in a range of 10 to 100 seconds.
However, it would have been obvious to one of ordinary skill in the art before effective filing date of the claiming invention was made to have Bernstein’s electrical system’s resistor and capacitor’s product value to be in specific range of 10-100 seconds, as disclosed by Bernstein, as doing so would have provided an improved limited in rush current. While maintaining high resistance in case of a new off/on cycle, as taught by Bernstein (abstract), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
7. 	Claim 14 is rejected under 35 U.S.C 103 as being unpatentable over Bernstein (US Pat 5420780), in view of Pansier (5574632) and Nakano et al. (US Pub 2012/0025768, referred as Nakano from here forth). 
Regarding claim 14, Bernstein teaches the first input connection (12’s output terminal that is eventually connected to output terminal 24) and the second input connection (12’s output terminal that is connected to output terminal 26) of the device for coupling the control unit (38, 18, 36, 20, and 28) with the voltage supply (AC is inputted thru terminals 14 and 16, which is then rectified using 12) is electrically coupled with a load, being an electrical machine (load, such as computer, col. 3 L20-28).
However, Bernstein fails to teach the load being a vehicle electrical system of a motor vehicle.
However, Nakano teaches a device (Fig. 2) for coupling plural control unit (3) with voltage supply (10), for the load (20, abstract Para30-32) being a vehicle electrical system of a motor vehicle (22, Para 30).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have include system for load as a vehicle electrical system, as taught by Nakano, as doing so would have provided an improved reliable and safe operational circuit for a vehicle, as taught by Nakano (Para 13-14, 17, 24).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/24/2021
/Nguyen Tran/Primary Examiner, Art Unit 2838